Citation Nr: 1631825	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-28 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to May 2008.  His decorations included a Navy Commendation Medal with "V" device, the Combat Action Ribbon, and various other unit campaign decorations.  He died in November 2012.  

The appellant is the legal guardian of K.H.G., a minor child and the Veteran's daughter.  

This matter is on appeal from a May 2014 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, in May 2014.   

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

A claim for entitlement for accrued benefits was submitted by a recognized beneficiary within one year of the Veteran's death.




CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have been met.  38 U.S.C.A. §§ 101, 5121 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record reflects that the Veteran submitted a claim for a temporary total disability rating based on the need for convalescence in March 2012, after undergoing surgery for his service-connected left knee disability.  In June 2012, he also submitted claim of entitlement to service connection for a number of other disorders which he asserted were related to active duty.  At the time, in addition to his left knee disability, he was also service connected for an acquired psychiatric disorder and tinnitus.  

In November 2012, and before his claims were adjudicated, the Veteran died.  At the time of his death, VA was unaware that he was married or that he had any children.  

Without any point of contact, VA sent a letter to the Veteran's last known address, which was specifically addressed to the Veteran's estate but to no one in particular, stating that any person who qualifies as a surviving beneficiary may be entitled to VA benefits, and provided an internet site where various forms may be obtained to apply for such benefits to include, as is relevant here, dependency and indemnity compensation (DIC) benefits.  

In the time following the Veteran's death, VA became aware that he in fact had three minor children: J.M.T. (Born in April 2010), K.H.G. (the appellant's daughter, born in September 2010) and G.R.S. (Born in June 2013).  In January and July 2013, the guardians for G.R.S. and J.M.T., respectively, submitted claims for DIC benefits, which by definition include entitlement to any accrued benefits from claims that were outstanding prior to the Veteran's death.  

The appellant filed her claim for DIC benefits on behalf of her daughter in March 2014.  

In May 2014, the RO sent a notice letter to the guardians of all three children, granting DIC benefits.  However, the appellant was denied entitlement to accrued benefits, as her application was not submitted within one year of the Veteran's death.  See 38 C.F.R. § 3.1000 (2015).  

The Board recognizes that the appellant did not file her application for accrued benefits until approximately 18 months after the Veteran died.  However, in this very unusual and complex situation, the Board concludes that her lack of a timely application should not be a bar to benefits.  The presumed intent of the one-year limitation in 38 C.F.R. § 3.1000 was to prevent claims from deceased veterans remaining open in perpetuity.  This was no longer an issue once a timely DIC claim was received from any recognized beneficiary, even though that beneficiary was not the appellant.  

Indeed, to conclude otherwise would risk a scenario where a potential beneficiary is accidentally or intentionally deprived of notice about benefits that he or she may be entitled to, allowing another beneficiary to be unfairly compensated, which is counter to VA's general benefits philosophy.  See e.g. Ramsey v. Nicholson, 20 Vet.App. 16, 30 (2006) (avoiding interpretations of statutes and regulations that lead to "absurd results").  

Therefore, the Board concludes that a timely claim for accrued benefits was submitted, even though it was not submitted by this specific appellant.  As such, entitlement to accrued benefits is granted. 

ORDER

Accrued benefits are granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


